internal_revenue_service number release date index number ----------------------- ------------------- ------------------------------------------------- ----------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-143982-07 date february legend legend target fund -------------------------------------------------------------------------------------------- ------------------------------------------------- ----------------------- ------------------------------------- ------------------------------------------ ---------------------------------------------------------------- -------------------------------------------------------- ----------------------- -------------------- ---------------------------------------- ----- ---------------------------------- -------------------------------------------------------- ------------------------------------------------ -------------------------------------- ---------------------- --------------------------- series acquiring fund state a y z adviser sub-adviser sub-adviser sub-adviser date date plr-143982-07 date dear ------------- --------------------------- this letter responds to your representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted by letters dated date and date the material information submitted is summarized below the acquiring fund is organized as a diversified series of the series a state a business_trust registered under the investment_company act of the act as an open-end management investment_company the acquiring fund has elected to be treated as a regulated_investment_company a ric under sec_851 through of the internal_revenue_code the code and is treated as a separate corporation and separate taxpayer for federal_income_tax purposes pursuant to sec_851 the acquiring fund invests primarily in common stocks of y the target fund is organized as a diversified series of the series the target fund has elected to be treated as a ric under sec_851 through and is treated as a separate corporation and separate taxpayer for federal_income_tax purposes pursuant to sec_851 the target fund invests primarily in common stocks of y prior to date the target fund was advised by adviser who employed sub- adviser sec_2 and to manage portions of the target fund’s portfolio of securities on date sub-adviser notified adviser that it intended to cease operations as an investment adviser on date on date the board_of trustees for the series the board determined that it was in the best interest of the target fund’s shareholders to immediately terminate the existing sub-advisory agreements with both sub-adviser and sub-adviser on date the board appointed sub-adviser to act as sub- adviser of the target fund sub-adviser serves as sub-adviser to the acquiring fund after date in light of the appointment of sub-adviser as sub-adviser to the target fund the board adjusted the principal investment strategies and policies of the target fund to be identical to the investment strategies and policies of the acquiring fund since date as a result of the adjustment in principal strategies and policies of the target fund described above sub-adviser has disposed of certain holdings of the target fund that it believed were under-performing in order to invest the target fund’s assets in securities of y that better match the adjusted strategies and policies the target fund plans to dispose_of additional holdings prior to the proposed transaction in the aggregate between date and the date of the proposed transaction z of the target fund’s portfolio as it existed on date may change proposed transaction plr-143982-07 for business reasons and pursuant to a plan_of_reorganization it is proposed that the acquiring fund and the target fund undertake the following transactions the reorganization i the target fund will transfer all of its assets to the acquiring fund solely in exchange for shares of the acquiring fund including fractional shares and the acquiring fund’s assumption of all of the target fund’s liabilities ii the target fund will distribute pro_rata to its shareholders all of the acquiring fund shares received in step i above in complete_liquidation of the target fund no shareholder of the target fund will receive property other than stock of the acquiring fund iii the target fund will be dissolved under applicable state law representations the following representations have been made reorganization in connection with the a the fair_market_value of the shares of the acquiring fund that will be received by each target fund shareholder will be approximately equal to the fair_market_value of the shares of the target fund that will be surrendered in exchange therefor in the reorganization the acquiring fund will issue no consideration to the target fund shareholders other than the acquiring fund shares including fractional shares if any in exchange for their target fund shares b on the date of reorganization and at all times after there will be no plan or intention by the acquiring fund or any person related to the acquiring fund as defined in sec_1_368-1 of the income_tax regulations to acquire or redeem any of the acquiring fund shares issued in the reorganization either directly or through any transaction agreement or other arrangement with any other person other than redemptions that the acquiring fund will make as an open-end investment_company pursuant to sec_22 of the act c during the five year period ending on the date of the reorganization neither the target fund nor any person related to the target fund as defined in sec_1_368-1 without regard to sec_1_368-1 will have i acquired target fund shares with consideration other than shares of the acquiring or target fund except for shares redeemed in the ordinary course of the target fund's business as an open-end investment_company pursuant to sec_22 of the act or ii made distributions plr-143982-07 with respect to the target fund shares except for a normal regular dividend distributions made pursuant to the historic dividend paying practice of the target fund and b distributions and dividends declared and paid in order to ensure the target fund's continuing qualification as a ric and to avoid the imposition of fund-level tax prior to or in the reorganization neither the acquiring fund nor any person related to the acquiring fund as defined in sec_1_368-1 will have acquired directly or through any transaction agreement or arrangement with any other person target fund shares with consideration other than acquiring fund shares the acquiring fund will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by the target fund immediately prior to the reorganization for purposes of this representation amounts used by the target fund to pay its reorganization expenses and all redemptions and distributions made by the target fund immediately preceding the transfer except for i redemptions of shares pursuant to sec_22 of the act and ii distributions and dividends declared and paid in order to ensure the target fund’s continuing qualification as a ric and to avoid the imposition of fund-level tax will be included as assets of the target fund held immediately prior to the reorganization the liabilities of the target fund that will be assumed by the acquiring fund within the meaning of sec_357 were incurred by the target fund in the ordinary course of business and are associated with the assets transferred to the acquiring fund the acquiring fund is in the same line_of_business that the target fund was in preceding the reorganization for purposes of sec_1_368-1 following the reorganization the acquiring fund will continue such line_of_business and has no plan or intention to change such line_of_business neither the acquiring fund nor the target fund entered into such line_of_business as part of the plan_of_reorganization on the date of reorganization at least of the target fund's portfolio assets will meet the investment objectives strategies policies risks and restrictions of the acquiring fund on the date of the reorganization the target fund will not have altered the reorganization to meet the threshold on the date of reorganization the acquiring fund will have no plan or intention to change any of its investment objectives strategies policies risks and restrictions after the reorganization in connection with its portfolio d e f g plr-143982-07 h i j k to the best of the knowledge of the acquiring fund’s management as of the record_date for the target fund shareholders entitled to vote on the reorganization there was no plan or intention by the target fund shareholders to sell exchange or otherwise dispose_of a number of the target fund shares or the acquiring fund shares received in the reorganization in connection with the reorganization that would reduce the target fund shareholders’ ownership of the target fund shares or equivalent acquiring fund shares to a number of shares that was less than of the number of the target fund’s shares as of the record_date the acquiring fund the target fund and the shareholders of the target fund will pay their respective expenses if any incurred in connection with the reorganization if the acquiring fund or the investment_advisor to the target fund pays or assumes expenses of the target fund they will pay or assume only those expenses of the target fund that are solely and directly related to the reorganization in accordance with the guidelines established in revrul_73_54 1973_1_cb_187 at the time of the reorganization there will be no intercorporate indebtedness existing between the acquiring fund and the target fund that was issued acquired or settled at a discount the acquiring fund and the target fund have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of reorganization for the target fund have qualified or intend to qualify for the special tax treatment afforded to rics under the code after the reorganization the acquiring fund intends to continue to so qualify l the acquiring fund will not own directly or indirectly nor will it have owned during the five years preceding the date of reorganization directly or indirectly any target fund shares m on the date of reorganization the target fund will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 n after the proposed transaction the shareholders of the target fund will be the meaning of sec_368 and sec_304 the acquiring fund within in control of plr-143982-07 the acquiring fund has no plan or intention to reacquire any of its stock issued in the transaction except in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act the fair_market_value of the assets of the target fund transferred to the acquiring fund will each equal or exceed the sum of the liabilities assumed by the acquiring fund as determined under sec_357 at the time of the proposed transaction the acquiring fund will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire the acquiring fund shares that if exercised or converted would affect the target fund shareholders’ acquisition or retention of control of the acquiring fund as defined in sec_368 and sec_304 o p q rulings based solely on the information submitted and the representations set forth above we hold as follows the transfer by the target fund of all its assets to the acquiring fund in exchange for the acquiring fund stock and the assumption by the acquiring fund of all of the target fund liabilities followed by the distribution of the acquiring fund stock in complete_liquidation of the target fund will qualify as a reorganization within the meaning of sec_368 the acquiring fund and the target fund each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the target fund upon the transfer of all of its assets to the acquiring fund in exchange for acquiring fund stock and the assumption by the acquiring fund of all of the target fund liabilities sec_361 and sec_357 no gain_or_loss will be recognized by the target fund on the distribution of acquiring fund stock to its shareholders sec_361 no gain_or_loss will be recognized by the acquiring fund upon the receipt of all of the assets of the target fund in exchange for acquiring fund stock sec_1032 the basis of the assets of the target fund in the hands of the acquiring fund will be the same as the basis of those assets in the hands of the target fund immediately prior to the transfer sec_362 plr-143982-07 the holding_period of the assets of the target fund in the hands of the acquiring fund will include the period during which those assets were held by the target fund sec_1223 no gain_or_loss will be recognized by the target fund shareholders on the receipt of the acquiring fund stock solely in exchange for their target fund stock sec_354 the basis of the shares of the acquiring fund received by target fund shareholders will be the same as the basis of the target fund stock surrendered in exchange therefore sec_358 the holding_period of the acquiring fund stock received by the target fund shareholders will include the period during which the target fund shareholders held the target fund stock surrendered in exchange therefor provided the target fund stock was held as a capital_asset on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 the acquiring fund will succeed to and take into account the items of the target fund described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the tax_year of the reorganization the target fund will end on the effective date of caveats the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process we express no opinion about the tax treatment of the transactions described above under other provisions of the code or income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions described above that are not specifically covered by the above rulings procedural statements this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-143982-07 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely ___________________ lisa a fuller senior counsel branch office of associate chief_counsel corporate
